Case 1:20-cv-00470-DKW-KJM Document 10 Filed 11/04/20 Page 1 of 2             PageID #: 1539



                                         ORDER


    CASE NUMBER:           20-CV-00470-DKW-KJM
    CASE NAME:             County of Maui v. Chevron U.S.A. Inc., et al.


         JUDGE:      Derrick K. Watson           REPORTER:

         DATE:       11/4/2020                   TIME:


   COURT ACTION:

   ORDER (1) SETTING BRIEFING SCHEDULE ON ANTICIPATED MOTION
   TO REMAND AND (2) STAYING CASE IN PART

         This matter comes before the Court sua sponte. On October 30, 2020,
   Defendant Chevron U.S.A. Inc. removed this case from State court (“Maui
   Action”). Dkt. No. 1. In a related action as to which the undersigned is also the
   presiding judge, Case No. 20-CV-00163-DKW-RT (“Honolulu Action”), a
   defendant similarly removed the case from State court. After said removal in the
   Honolulu Action, the Court set a briefing schedule with respect to a motion to
   remand that the parties informed would be filed therein. That briefing has now
   concluded.

          Because the Court anticipates that a motion to remand will also be filed in
   the instant Maui Action, the Court sets the following briefing schedule:

         1. On or before November 25, 2020, Plaintiff may file a motion to remand,
            with any such motion not to exceed 60 pages.

         2. On or before December 23, 2020, Defendants shall coordinate their
            efforts to file a single, consolidated opposition brief to the anticipated
            motion to remand, which shall also not exceed 60 pages.

         3. On or before January 20, 2021, Plaintiff may file a reply brief in support
            of the anticipated motion to remand, which shall not exceed 35 pages.
Case 1:20-cv-00470-DKW-KJM Document 10 Filed 11/04/20 Page 2 of 2            PageID #: 1540



            No other briefing regarding remand is permitted, unless ordered by the
            Court.

          Should Plaintiff elect not to file a motion to remand in the Maui Action,
   Plaintiff shall inform the Court of such as promptly as possible, but no later than
   November 25, 2020–the deadline to file any motion to remand.

          In addition, as in the Honolulu Action, until the anticipated motion to
   remand is resolved, all proceedings and deadlines in this case (specifically
   including the deadlines for responsive pleadings) will be STAYED, except for the
   briefing set forth above and the filing and adjudication of pro hac vice applications
   and changes or substitutions of counsel. Further, pending the completion of
   briefing on an anticipated motion to remand in this action, resolution of the motion
   to remand in the Honolulu Action will be stayed–a decision that will be reflected
   with a separate order therein.

         IT IS SO ORDERED.

         Dated: November 4, 2020 at Honolulu, Hawai‘i.



                                            /s/ Derrick K. Watson
                                            Derrick K. Watson
                                            United States District Judge
